Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1023Petitioner commenced this CPLR article 78 proceeding challenging a tier III prison disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Samuels v Fischer, 98 ADSd 760, 760 [2012]; Matter of Calix v Brown, 92 AD3d 1001, 1001 [2012]).
Mercure, J.P., Spain, Stein, Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.